Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mitchell et al (US 2017/0015397). Mitchell et al disclose the claimed watercraft (Figures 3B, 18A) with a hull structure including at least one hull 12 with an interior, a deck structure (paragraph 0058) mounted within the hull and a propulsion system for moving the watercraft within a body of water, the propulsion system including an electric motor 22 and an energy storage device 18 coupled to the electric motor, wherein the electric motor and the energy storage devices are positioned adjacent one another within an interior of the hull. Note also 16 of Mitchell et al. With respect to claim 8, note Mitchell et al (paragraph 0098).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-5, 7, 9-12, 14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2017/0015397) in view of Read (US 2016/0090154). Mitchell et al do not disclose multiple hulls. Read teaches multiple hulls (Figures 3, 7, 16, 20). It would have been obvious to form the device of Mitchell et al with multiple hulls for reduced fuel consumption as taught by Read. The combination combines known features to achieve predictable results. With respect to claims 4-5, 7, 9-10, 12, 17, 20, note Read, Figures 3, 7, 16, 20. With respect to claims 11, 14, 18, note Read, chine 23.  
Claims 2, 6, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niina et al (US 4996937) show a tri hull boat with chines. Krietzman (US 2006/0009092) shows a motor and battery in compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617